
	
		I
		111th CONGRESS
		1st Session
		H. R. 3225
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2009
			Mr. Inslee (for
			 himself, Ms. Norton,
			 Mr. Blumenauer,
			 Ms. Matsui,
			 Mr. Moran of Virginia,
			 Mr. Conyers,
			 Ms. Bordallo,
			 Mrs. Christensen,
			 Mr. Moore of Kansas,
			 Mr. Engel,
			 Ms. Kaptur,
			 Mrs. Maloney,
			 Mr. McGovern,
			 Mr. Carson of Indiana,
			 Mr. Grijalva,
			 Ms. Lee of California,
			 Ms. Edwards of Maryland,
			 Ms. Woolsey, and
			 Mr. Cleaver) introduced the following
			 bill; which was referred to the Committee
			 on Agriculture
		
		A BILL
		To help provide funds for community gardens, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Community Gardens Act of
			 2009.
		2.PurposeThe purpose of this Act is to establish a
			 program to—
			(1)establish
			 community gardens to enhance the availability of fresh fruits and vegetables
			 and help reduce greenhouse gas emissions;
			(2)promote healthy
			 lifestyles; and
			(3)educate and train
			 the public on the importance and value of community gardening.
			3.DefinitionsIn this Act:
			(1)The term
			 community garden means a garden for individuals in a local
			 community.
			(2)The term
			 eligible entity means—
				(A)a non-profit
			 organization;
				(B)a public
			 entity;
				(C)a community
			 development organization;
				(D)a Native American
			 or tribal group;
				(E)a technical,
			 educational, or outreach institution;
				(F)a State or local
			 government; or
				(G)a State or local
			 governmental organization.
				4.Grants for
			 Community GardensThe
			 Secretary of Agriculture (hereinafter in this Act referred to as the
			 Secretary) may make grants, with such terms and conditions as
			 the Secretary determines appropriate, to eligible entities for activities under
			 section 6.
		5.ApplicationsIn order to receive a grant under this Act,
			 an eligible entity shall submit an application in such form and containing such
			 information as the Secretary may require, including the costs associated with a
			 community garden for which the eligible entity will use the grant.
		6.ActivitiesAn eligible entity that receives a grant
			 under this Act may use that grant to engage in activities to establish, build,
			 or operate community gardens. Such activities may include any or all of the
			 following:
			(1)Acquiring any
			 interest in real property.
			(2)Construction.
			(3)Community
			 outreach.
			(4)Operations.
			(5)Any other
			 appropriate activity.
			7.Allocation of
			 grantsIn making a grant under
			 this Act, the Secretary shall consider the following:
			(1)Geographic diversity among grantees.
			(2)The number of
			 individuals in a local community that are likely to participate in a community
			 garden.
			8.Grant recipient
			 to ensure timely opening of community garden
			(a)In
			 generalThe eligible entity
			 that receives the last grant made under this Act for a community garden shall
			 ensure that the community garden is operational not later than an opening date
			 that is 2 years after the grant, unless the Secretary provides an
			 exception.
			(b)Subsequent
			 grants to violatorsThe Secretary shall treat as an exception a
			 failure by the eligible entity to ensure that the community garden is
			 operational not later than the opening date if the eligible entity receives a
			 grant under this Act for the community garden on or after the opening
			 date.
			9.Limitation on use
			 of real property acquired with grantAn eligible entity receiving a grant under
			 this Act that acquires an interest in real property for a community garden
			 using the grant shall ensure that the interest in real property is used for the
			 community garden for a period of not less than 10 consecutive years, beginning
			 on the opening date.
		10.Federal share of
			 costs
			(a)In
			 generalA grant under this
			 section may not exceed 80 percent of the costs specified in the application and
			 associated with all community gardens assisted with the grant.
			(b)Eligible entity
			 contributionsAn eligible
			 entity may cover any of those costs that are not covered by the grant using
			 cash or an in-kind contribution.
			
